Catom, C. J. The question in this case is, whether the following is a bill of exchange : Exchange for $305.21. Peru, Ill., May 16th, 1861. Mo. 14476. At sight of this my first of Exchange, (second unpaid) pay to the order of R. G. Parks, Esq.., three hundred and five 21-100 dollars in funds current to-day, value received, and charge to the account of To Hoffman & Gelpcke, ) Ohieago, Ill. J NICHL’S MARO. It is the duty of the courts, as it is the policy of the law, to uphold the character of commercial paper which is made and designed for commercial purposes. Such was the undoubted design of this paper. It was made and designed for a medium of exchange, which is one of the most favorite purposes of commercial paper. We are not to go outside of the paper, and by tbe aid of tbe imagination, quickened by tbe remembrance of a particular commercial crisis, imagine a state of things, in view of which we may suspect the paper was drawn, and which, if expressed on its face, would destroy its character as a bill of exchange, in the legal and commercial sense of that term. The bill is payable at sight, and dated within five hours’ ride of the place of payment. It orders the payment of so many dollars “ in funds current to-day.” Prima facie, at least, this is payable in money. It is not necessary now to say, whether it would be competent on a special defense, to prove that those peculiar words had any particular meaning, either in Peru or Chicago, or anywhere else. The presumption, at least, is, that the funds here specified wrere the legal coin of the country, or its equivalent paper money which passed in transactions as cash. This does not say the payment shall be made in funds current in Chicago, or Peru, or any other particular place. Eor the purpose of upholding the character of this bill, which was designed and used as a bill of exchange, we may well understand it as funds current everywhere. We think the court below misunderstood the true character of this bill of exchange. The judgment is reversed, and the cause remanded. Judgment reversed/.